DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020, 04/02/2021, and 09/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Saito (JP 2002070929 A).
Regarding claim 1, Saito discloses a fluid-filled vibration damping device (figs. 1-3) comprising: 
a primary liquid chamber (20); 
an auxiliary liquid chamber (22); 
a partition (16) provided between the primary liquid chamber and the auxiliary liquid chamber; and 
a movable plate (27) supported movably in a plate thickness direction thereof by the partition (16), the movable plate (27) receiving on one face thereof liquid pressure of the primary liquid chamber and on another face thereof liquid pressure of the auxiliary liquid chamber so as to constitute a liquid pressure absorber, wherein 
at least one communication hole (note the opening formed by the walls 68 or the opening formed by the walls 62) opens onto a surface of the partition (16), the surface facing the movable plate (27), 
at least one elastic protrusion (52) projects from the movable plate toward the communication hole, and 
the elastic protrusion (52) includes a peripheral wall, the peripheral wall being configured to be pressed in a compression direction as well as in a shear direction and be elastically deformed to a radially inner side of the communication hole as well by means of the peripheral wall coming into contact with a wall portion of the communication hole due to movement of the movable plate in the plate thickness direction (note fig. 2).
Re-claim 2, Saito discloses the elastic protrusion (52) of the movable plate includes a hollow annular peripheral wall serving as the peripheral wall.
Re-claim 3, Saito discloses the movable plate includes a cushion projection (note the top surface 50 in fig. 2) projecting toward the partition (note walls 62), and an amount of movement of the movable plate in the plate thickness direction until the cushion projection comes into contact with the partition is greater than an amount of movement of the movable plate in the plate thickness direction until the elastic protrusion (52) comes into contact with the communication hole (note opening formed by the walls 68) and is elastically deformed.
Re-claim 5, Saito discloses the communication hole (note opening formed by the walls 68) of the partition includes a radially inner surface with which the peripheral wall (note the walls of the protrusion 52) of the elastic protrusion is configured to come into contact (note fig. 2), the peripheral wall of the elastic protrusion includes a radially outer surface configured to come into contact with the communication hole, and at least one of the radially inner surface of the communication hole and the radially outer surface of the peripheral wall of the elastic protrusion comprises a tapered sloping surface (note fig. 2).
Re-claim 6, Saito discloses the peripheral wall has a shape in which a thickness dimension is smaller in a distal end portion thereof than in a proximal end portion thereof (note the thickness of the protrusion 52 is tapered and thus providing the thickness of one end portion smaller than the thickness of the base end portion as shown in fig. 2).
Re-claim 7, Saito discloses the movable plate is elastically deformable by being formed of an elastic material, and deformation rigidity of the movable plate is varied in a plate surface direction (note the abstract).
Re-claim 8, Saito discloses the deformation rigidity of the movable plate is varied in the plate surface direction by a planar shape of the movable plate being non-circular (note noncircular elastic movable plate as disclosed in the abstract and as shown in fig. 3).
Re-claim 9, Saito discloses the deformation rigidity of the movable plate is varied in the plate surface direction by a thickness dimension of the movable plate being varied in the plate surface direction (note fig. 8).
Re-claim 10, Saito discloses in the partition, the communication hole is located unevenly in a plate surface direction of the movable plate (note the wall surfaces 67 and 68 that form the communication hole as shown in fig. 2 comprises a profile that is uneven in a plate surface direction of the movable plate 27).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2002070929 A) in view of (JP 5801134 B2).
Regarding claim 4, Saito discloses all of the limitations as claimed including the at least one communication hole of the partition and the at least one elastic protrusion of the movable plate but fails to disclose the at least one communication hole of the partition comprises a plurality of communication holes while the at least one elastic protrusion of the movable plate comprises a plurality of elastic protrusions, and the communication holes and the elastic protrusions are provided at corresponding positions.  However, JP ‘134 discloses a similar fluid-filled vibration damping device comprising partition wall having a plurality of communication holes (note 64 and 70 shown in figs. 9a-9c) and a movable plate having a plurality of protrusions (note 68A-68C in figs. 6 and 8), and the communication holes and the elastic protrusions are provided at corresponding positions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the partition wall and the movable plate of Saito to provide a plurality of communication holes and a plurality of elastic protrusions will further improve the damping effect of the device and thus making the device more efficient.      

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657     

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657